Case 2:18-cV-O4334-.]S-ARL Document 12 Filed 10/18/18 Page 1 of 6 Page|D #: 45

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

X
GERARD KELLY,
Plainfiff, pocket N@.= 18-¢v-4334
-against- ANSWER TO THE
§Q_l\_/I_E_L»_AI_U_I
INCORPORATED vILLAGE oF GARDEN CITY,
Defendant.
x

 

Defendant, INCORPORATED VILLAGE ()F GARDEN CITY (hereinafter,
“Defendant”), by its attorneys, BEE READY FISHBEIN HATFER & DONOVAN, LLP,
answers Plaintiff GERARD KELLY’S Complaint as follows:

INTRODUCTION

l. Denies the truth of the ailegations in Paragraph “l ” of the Complaint.

2. Denies the truth of the allegations in Paragraph “2” of the Complaint.

3. Denies the truth of the allegations in Paragraph “3” of the Cornplaint.

4. Denies the truth of the allegations in Paragraph “4” of the Cornplaint.

.IURISDICTION ANI) VENUE

5. Denies the truth of the allegations contained in Paragraph “5” of the Complaint
and respectfully refers all questions of law to the Within Court for ultimate determination

6. Denies the truth of the allegations contained in Paragraph “6” of the Cornplaint
and respectfully refers all questions of law to the Within Court for ultimate determination

PARTIES
7. Denies knowledge and information sufficient to form a belief as to the truth of the

allegations contained in Paragraph “7” of the Cornplaint.

 

 

Case 2:18-cV-O4334-.]S-ARL Document 12 Filed 10/18/18 Page 2 of 6 Page|D #: 46

8. Denies the truth of the allegations contained in Paragraph “8” of the Cornplaint.
FACTS
9. Denies knowledge and information sufficient to form a belief as to the truth of the

allegations contained in Paragraph “9” of the Complaint.
10. Denies the truth of the allegations contained in Paragraph “10” of the Complaint.
li. Denies the truth of the allegations contained in Paragraph “1 1” of the Complaint.
12, Denies the truth of the allegations contained in Paragraph “12” of the Complaint.
13. Denies the truth of the allegations contained in Paragraph “13” of the Cornplaint.
14. Denies the truth of the allegations contained in Paragraph “14” of the Complaint.
15. Denies the truth of the allegations contained in Paragraph “15” of the Cornplaint.
16. Denies the truth of the allegations contained in Paragraph “16” of the Cornpiaint.
17. Denies the truth of the allegations contained in Paragraph “17” of the Conipiaint.
18. Denies the truth of the allegations contained in Paragraph “18” ofthe Cornplaint.
19. Denies the truth of the allegations contained in Paragraph “19” of the Cornpiaint.
20. Denies the truth of the allegations contained in Paragraph “20” ofthe Complaint.
21. Denies the truth of the allegations contained in Paragraph “21 ” of the Cornplaint.
22. Denies the truth of the allegations contained in Paragraph “22” of the Cornplaint.

CAUSE OF ACTION:
VIOLATION OF THE AMERICANS WITH DISABILITIES ACT ()F 1990

23. Answering Defendant reiterates and realleges each and every response set forth in
Paragraphs “1” through “22” of the Answer to the Complaint, With the same force and effect as
though fully set forth herein.

24. Denies the truth of the allegations contained in Paragraph “24” of the Ccmplaint
and respectfully refers all questions of law to the Within Court for ultimate determination

25 . Denies the truth of the allegations contained in Paragraph “25” of the Complaint.

 

Case 2:18-cV-O4334-.]S-ARL Document 12 Filed 10/18/18 Page 3 of 6 Page|D #: 47

26. Denies the truth of the allegations contained in Paragraph “26” of the Cornplaint
and respectfully refers all questions of law to the Within Court for ultimate determination
27. Denies the truth of the allegations contained in Paragraph “27” of the Complaint
and respectfully refers all questions of law to the within Court for ultimate determination
28. Denies the truth of the allegations contained in Paragraph “28” of the Complaint
and respectfully refers all questions of law to the within Court for ultimate determination
29. Denies the truth of the allegations contained in Paragraph “29” of the Complaint.
30. Denies the truth cf the allegations contained in Paragraph “30” of the Cornplaint.
31. Denies the truth of the allegations contained in Paragraph “3 l” of the Complaint.
32. Denies the truth of the allegations contained in Paragraph “3 2” of the Complaint.
33. Denies the truth of the allegations contained in Paragraph “33” of the Complaint.
34. Denies the truth of the allegations contained in Paragraph “34” of the Complaint.
AS AND FOR A FIRST AFFIRMATIVE DEFENSE
35. Plaintiff fails to state a cause of action against the Defendant upon which relief
can be granted.
AS AND FOR A SECOND AFFIRMATIVE DEFENSE
36. Piaintift’ s constitutional and statutory rights have not been violated by the
Defendant
AS AND FOR A THIRD AFFIRMATIVE DEFENSE
37. Plaintiff’S claims are barred by the applicable statute of limitations.
AS AND FOR A FOURTH AFFIRMATIVE DEFENSE
38. Punitive damages cannot be recovered against the Defendant as a matter of law.
AS AND FOR A FIFTI~I AFFIRMATIVE DEFENSE

39. rl`he actions complained of were in full accord with the applicable law.

 

 

Case 2:18-cV-O4334-.]S-ARL Document 12 Filed 10/18/18 Page 4 of 6 Page|D #: 48

AS AND FOR A SIXTH AFFIRMATIVE DEFENSE
40. Plaintiff is not disabled within the meaning of the ADA.
AS AND FOR A SEVENTH AFFIRMATIVE DEFENSE
41. lf Plaintiff sustained damages as alleged in the Complaint, such damages were
sustained solely through and by Virtue of the conduct of Plaintiff without any actions on the part
of the Defendant contributing thereto.
AS AND FOR AN EIGHTH AFFIRMATIVE DEFENSE
42. Should Plaintiff recover damages as a result of a finding of liability in whole or in
part against the Defendant, such recovery should be reduced and diminished in proportion to the
degree of liability of Plaintiff in contributing to such damages due to his own conduct
AS AND FOR A NINTH AFFIRMATIVE DEFENSE
43. Defendant granted Plaintiff reasonable accommodations
AS AND FOR A TENTH AFFIRMATIVE DEFENSE
44. Plaintiff’s accommodation requests posed an undue hardship to Defendant.
AS AND FOR AN ELEVENTH AFFIRMATIVE DEFENSE
45. Defendant, at all applicable times herein, enjoyed a full or partial immunity from
civil suit.
AS AND FOR A TWELFTH AFFIRMATIVE DEFENSE
46. Defendant, and all employees of the INCORPORATED VILLAGE OF GARDEN
CITY, at all applicable times herein, acted in performance of their duties, as employees of the
INCORPORATED VILLAGE OF GARDEN CITY in good faith and without malice and their
actions did not violate clearly established statutory or constitutional rights of which a reasonable

person Would have known and therefore, said acts are immune from civil liability.

 

 

Case 2:18-cV-O4334-.]S-ARL Document 12 Filed 10/18/18 Page 5 of 6 Page|D #: 49

AS AND FOR A THIRTEENTH AFFIRMATIVE DEFENSE
47. Plaintiff lacks standing to assert the claims contained in the Complaint.
AS AND FOR A FOURTEENTH AFFIRMATIVE DEFENSE

48. The accommodation allegedly requested by Plaintiff constitutes a fundamental

alteration

AS AND FOR A FIFTEENTH AFFIRMATIVE DEFENSE
49. Plaintiff failed to mitigate his damages
AS AND FOR A SIXTEEN'I`H AFFIRMATIVE DEFENSE

50. Plaintiff’s claims must be dismissed because Plaintiff failed to avoid the harm

alleged.
AS AND FOR A SEVENTEENTH AFFIRMATIVE DEFENSE

51. The claims must be dismissed because Defendant did not aid, abet, ratify,

condone, encourage or acquiesce in any alleged discriminatory conduct
AS AND FOR AN EIGHTEENTH AFFIRMATIVE DEFENSE

52. Plaintiff s claims and request for equitable relief are barred by the doctrines of

acquiescence, consent, estoppel, Waiver, and laches

WHEREFORE, the Defendant, INCORPORATED VILLAGE OF GARDEN ClTY,
respectfully requests judgment dismissing the Complaint in its entirety, together With the costs

and disbursements of defending this Action, and for such other and further relief as this Court

deems just and proper.

*=l=*=l==l=

 

 

Case 2:18-cV-O4334-.]S-ARL Document 12 Filed 10/18/18 Page 6 of 6 Page|D #: 50

Dated: Mineola, New York

TO:

October lS, 2018
Respectfully submitted,

BEE RE ISHBEIN HATTER & DONOVAN, LLP
By: t - `

Deanna D.`l>anico
Attorneysfor Dej%ndanf
170 Old Country Road
Mineola, New York 11501
Tel.: (516) 746-5599

Fax No.: (516) 746-1045
dnanico@beereadylaw.com
Our File No. 6821~1818

 

COVINGTON & BURLING LLP
Attorneysfor Pluz`m‘z']jf

The New York times Building
620 Eighth Avenue

New York, NY 10018-1405

Attn: Teresa Lewi, Esq.

Tel.: (212) 841-1000
Dluttinger@cov.com

tlewi cov.com

 

